Citation Nr: 0934537	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Navy from August 1962 to September 1966.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2007 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In his April 
2008 Substantive Appeal, the Veteran requested a Travel Board 
hearing; by subsequent correspondence of April 2008 he 
withdrew that request.

A VA medical record of September 2006 appears to raise the 
issue of service connection for depression.  Additionally, 
the appellant's correspondence received by VA in April 2008 
raises the issue of entitlement to non-service-connected 
pension and/or a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Since these issues have not been developed for appellate 
review, they are referred to the RO for appropriate action. 


FINDINGS OF FACT

The Veteran is not shown to have engaged in combat; there is 
no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not 
based on a stressor event corroborated by independent and 
credible supporting evidence.   


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By VCAA letter of November 
2006, he was informed of the evidence and information 
necessary to substantiate that claim; the evidence VA was 
responsible for providing; and the evidence he was 
responsible for providing.  This notice was issued prior to 
the RO determination in June 2007 denying service connection.  

The U.S. Court of Appeals for the Federal Circuit had held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decisions of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  Significantly, no further 
stressor development is possible because the Veteran has not 
(as he was advised) provided sufficient details of his 
alleged stressors to allow for further research.  The RO did 
not arrange for a VA examination and/or etiological opinion.  
As the record does not include credible corroborating 
evidence of an in-service stressor, an examination and/or 
opinion as to a nexus between a stressor event and a current 
diagnosis is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim. 

B.  Factual Background

The Veteran's STRs, including the September 1966 service 
separation examination report, are silent for any psychiatric 
complaints, findings, treatment, or diagnoses. 

The Veteran's service personnel records do not show he 
engaged in combat.  The Veteran was stationed aboard the 
U.S.S. Topeka from November 1963 to September 1966; the 
Topeka operated in the coastal waters of the Republic of 
Vietnam from December 1965 to May 1966.  He received the 
Vietnam Service Medal and the National Defense Service Medal.

The Veteran has submitted several stressor statements 
identifying his claimed in-service stressor events as: 
helping in the retrieval of a dead pilot who crashed into the 
Pacific Ocean off the coast of San Diego in 1964; in 1965, 
serving on a gun crew while providing fire support to ground 
troops entering a village which resulted in the destruction 
of a building filled with children; and, also in 1965, 
serving on a gun crew involved in a fire support incident in 
which the trajectory was too low, resulting in the collision 
of two helicopters and the death of three servicemen.

In September 2006 the Veteran was given a PTSD evaluation at 
the Dallas VA Medical Center (VAMC).  He reported that his 
depression, although present since service, had been getting 
worse, and that his PTSD symptoms had also been getting worse 
over the previous two years.  He complained of nightmares, 
flashbacks, waking up in a sweat, intrusive thoughts about 
Vietnam, avoiding things that reminded him of Vietnam, 
startling easily, and difficulty managing his anger.  He 
stated that his work and his marriage had been affected by 
his service in Vietnam, and that he had experienced 
difficulty concentrating at work.  He reported that he 
transported merchandise as part of a "boat gang" in 
Vietnam.  PTSD and major depressive disorder, recurrent, 
moderate, were diagnosed.

In an October 2006 VA mental health status examination 
follow-up, the Veteran was noted to have a history of PTSD, 
untreated over the years and worse in the past two years.  He 
reported that, although he had been taking Wellbutrin, he 
still lacked energy, remained unmotivated, and had anger 
problems; his wife indicated he still avoided socializing and 
had a low mood.  He noted no improvement in his PTSD symptoms 
including nightmares, intrusive thoughts about war 
experiences, and hypervigilance.  He reported that he was 
unemployed but not retired and that he had been able to 
maintain gainful employment over the years without any 
problems.  The provider noted that this contradicted earlier 
reports by the Veteran that he was retired and that his 
symptoms had affected his behavior on the job.  A diagnosis 
of PTSD with depressed mood was given.

On December 2006 VA mental health assessment, the Veteran 
reported that his symptoms of PTSD - nightmares, intrusive 
thoughts, irritability, avoidance, and anger problems - 
persisted despite taking prescription medication.  His wife 
reported that the Veteran's conversation centered on all the 
people who died around him in the Vietnam War.

In February 2007 the Veteran underwent a PTSD Assessment at 
the VAMC.  He reported serving two one-year tours in Vietnam, 
including service in Saigon, Cambodia, and DaNang.  He 
reported that in 1964 he was involved in the recovery of a 
pilot who was killed when he ejected from a plane and landed 
in the water, that while in Vietnam he witnessed two 
helicopters getting shot down, and that he was involved in a 
fire support incident in which two helicopters were lost and 
three servicemen killed.  He reported symptoms of recurrent 
nightmares, flashbacks, avoiding crowds, bouts of anger, 
hyposomnia (waking up after a few hours), feelings of 
depression, cold sweats after dreaming, and avoiding war 
movies about Vietnam due to anxiety.  The screening social 
worker noted that the Veteran met the DSM-IV criteria for 
PTSD.

In April and July 2007, the Veteran was seen at the VAMC for 
routine follow-up care of his PTSD, depression, and anxiety 
symptoms.  He also attended the PTSD clinic, including group 
therapy, during that period. 

In August 2007 the Veteran was seen for follow-up care of his 
PTSD.  The provider noted: "In my professional opinion, [the 
Veteran] has suffered from combat-related events in service 
causing his PTSD; he currently suffers from this mental 
disability; I believe it is more likely than not that there 
is a direct relationship between his current disability and 
service-related events."  

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f). 

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Veteran did not receive any awards or decorations 
specifically denoting combat participation, and the record 
does not contain evidence otherwise showing that he engaged 
in combat with the enemy.  While he received the Vietnam 
Service Medal and the National Defense Service Medal, such 
awards, in and of themselves, are not evidence of combat.  
See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996).  
Notably, his duties as a member of a boat crew on board the 
U.S.S. Topeka were of a non-combat nature.  While the 
Veteran's ship may have provided long-range combat support, 
there is nothing in the record to indicate that it was ever 
fired upon or otherwise participated in combat.  The meaning 
of engaged in combat with the enemy requires that the Veteran 
have taken part in a fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).   

VAOPGCPREC 12-99 makes a distinction between "engaged in 
combat with the enemy" and "in a theater of combat 
operations" or "combat zone," including that the Veteran 
have personally participated in the events.  Participation in 
a "campaign" or "operation" would not, in itself, 
establish that the veteran engaged in combat with the enemy.  
Id.  Here, there is simply no supportive evidence that the 
Veteran engaged in combat with the enemy (as defined).  

The Veteran has alleged specific stressor events - a pilot 
killed after ejecting from a plane into the ocean off San 
Diego in 1964, and a collision between two helicopters 
resulting from a faulty trajectory of supporting fire off the 
coast of Vietnam in 1965 - which are clearly identifiable as 
they would be well-documented in the official records if they 
occurred.  Despite being advised that specific information 
including dates and locations of events and the full name 
and/or unit assignment of any casualties were needed, he has 
provided only the year of the alleged events and has not 
provided information (in particular, a two-month date range 
for the alleged events) that would permit corroboration; 
hence the Board finds his account of the alleged stressor 
events not credible.  In March 2007, the RO entered a Formal 
Finding that there was insufficient information provided to 
warrant submission to the Joint Services Records Research 
Center (JSRRC) for verification of his alleged stressors.

Although there are several diagnoses of PTSD in the claims 
file, such were not based on a corroborated stressor, but 
were premised on an inaccurate history provided by the 
Veteran that his medical care professionals accepted as 
reliable.  In particular, the February 2000 PTSD assessment 
noted the Veteran's report of serving two one-year tours of 
duty in Vietnam, with service in Saigon, Cambodia, and 
DaNang.  However, this information is inconsistent with the 
Veteran's service personnel records which indicate he was 
assigned to the U.S.S. Topeka from November 1963 through 
September 1966, and that the Topeka operated in the coastal 
waters of Vietnam and then only for the period of November 
1964 to May 1965.  As the diagnoses of PTSD in the file are 
based on inaccurate and incredible information, and are not 
supported by corroborated stressors, they are of no probative 
value.  A medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996) (finding that an opinion by a mental health 
professional based on a postservice examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor).  Without evidence that the Veteran engaged in 
combat or credible supporting evidence of an in-service 
stressor, even unequivocal medical evidence that he has a 
diagnosis of PTSD is insufficient to establish that the PTSD 
is service-related, so as to substantiate a claim of service 
connection.  

[Notably, the Veteran's alleged stressors also do not satisfy 
the proposed new liberalizing guidelines for service 
connection of PTSD, because they do not include an alleged 
stressor related to the fear of hostile military or terrorist 
activity which has been confirmed by a competent provider as 
adequate to support a diagnosis of PTSD.  See Stressor 
Determinations for Post Traumatic Stress Disorder, 74 Fed. 
Reg. 42,618 (proposed Aug. 24, 2009)(to be codified at 38 
C.F.R. 3.304(f)(3).]

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of a corroborated in-service stressor.  As a 
threshold requirement for establishing service connection for 
PTSD is not met, the preponderance of the evidence is against 
the Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine does not apply and the claim must be denied. 





ORDER

Service connection for PTSD is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


